Case: 21-10354     Document: 00516153043         Page: 1     Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    January 4, 2022
                                  No. 21-10354
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fabrizia Cavanna Sarmiento,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CV-288
                            USDC No. 3:16-CR-56-7


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Fabrizia Cavanna Sarmiento, federal prisoner # 58251-177, seeks to
   proceed in forma pauperis (IFP) on appeal from the denial of her motion for




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10354      Document: 00516153043           Page: 2    Date Filed: 01/04/2022




                                     No. 21-10354


   a compassionate release reduction in sentence under 18 U.S.C.
   § 3582(c)(1)(A).
          We construe Cavanna Sarmiento’s IFP motion as a challenge to the
   district court’s certification that her appeal was not taken in good faith. See
   28 U.S.C. § 1915(a)(3); Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
   Our inquiry into the good faith of the appeal “is limited to whether the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citation omitted).
          Cavanna Sarmiento fails to show an arguable abuse of discretion in the
   denial of compassionate release. See id.; see also United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020). The district court weighed the 18
   U.S.C. § 3553(a) factors and determined that those factors would not support
   her request for compassionate release. The district court based its decision
   on the violent nature of the underlying conspiracy to which she pleaded
   guilty, involving three armed robberies that were part of a transnational
   criminal enterprise, and the fact that she had served only about 41 percent of
   her 87-month sentence. See United States v. Thompson, 984 F.3d 431, 434-35
   (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021); see also Chambliss, 948 F.3d at
   694. Cavanna Sarmiento’s mere disagreement with the court’s balancing of
   the § 3553(a) factors “is not a sufficient ground for reversal.” Chambliss, 948
   F.3d at 694.
          Accordingly, we DISMISS Cavanna Sarmiento’s appeal as frivolous
   and DENY the motion to proceed IFP on appeal. See Baugh, 117 F.3d at 202
   & n.24; 5th Cir. R. 42.2.




                                          2